
	
		III
		112th CONGRESS
		2d Session
		S. RES. 560
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Cardin (for himself
			 and Ms. Mikulski) submitted the following
			 resolution; which was referred to the Committee on Energy and Natural
			 Resources
		
		RESOLUTION
		Commemorating the 150th anniversary of the
		  Maryland Campaign during the Civil War.
	
	
		Whereas because of geographic position, Maryland and the
			 citizens of Maryland played a key role in the military and political struggles
			 of the Civil War;
		Whereas during the conflict, controlling Maryland was key
			 due to the proximity to Washington DC, the fact that Maryland shared a border
			 with Virginia and the States still remaining in the Union, and the position of
			 Baltimore as a key railroad link to the West;
		Whereas, on September 4, 1862, General Robert E. Lee led
			 his Confederate Army of northern Virginia across the Potomac River near
			 Leesburg, Virginia into Maryland, marking first invasion by General Lee of the
			 North during the Civil War;
		Whereas, on September 7, 1862, General George B. McClellan
			 moved the Union Army of the Potomac forces out of Washington DC in
			 pursuit;
		Whereas, over the ensuing 2 weeks, pitched battles were
			 fought in Harper’s Ferry and Shepardstown in West Virginia and South Mountain
			 and Antietam in Maryland, as the 2 forces confronted one another amidst the
			 Appalachian Mountains;
		Whereas, on September 17, 1862, the climax of the Maryland
			 Campaign took place on the banks of Antietam Creek, near the town of
			 Sharpsburg, Maryland;
		Whereas, on September 17, 1862, fighting began before dawn
			 when Union forces advanced on Confederate defensive positions behind Antietam
			 Creek, launching 3 assaults along the Cornfield, East Woods, West Woods, and
			 Sunken Road for 8 hours;
		Whereas the brutal fighting to cross Burnside Bridge and
			 into Sharpsburg lasted until the afternoon and both armies suffered heavy
			 casualties, ending the combat after a gruesome 12 hours;
		Whereas both sides engaged in slow, savage fighting at
			 close range, resulting in the single bloodiest day of war in American history,
			 with nearly 23,000 total casualties, representing 25 percent of the Union
			 force, and 31 percent of the Confederate force;
		Whereas the tactical result of the battle was
			 inconclusive, as each side maintained position until the bitter end;
		Whereas, on September 18, 1862, as the opposing armies
			 gathered the wounded and buried the dead, General Lee withdrew the Confederate
			 Army back across the Potomac River into Virginia, ending the invasion;
		Whereas the Battle of Antietam pitted Marylanders on
			 opposite sides of the fighting, emblematic of national division of the Civil
			 War pitting brother against brother;
		Whereas the people of the United States honor those
			 Marylanders and others who valiantly fought in the Civil War, endured the
			 hardships brought on by the conflict, and who made the ultimate sacrifice to
			 form a more perfect Union; and
		Whereas during the sesquicentennial of the Maryland
			 Campaign, it is fitting that the National Park Service, the Maryland Heritage
			 Areas Authority, and all others involved recognize the bravery and steadfast
			 determination of the Marylanders and all people affected by the Civil War: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 150th anniversary of the Maryland Campaign of the Civil War, culminating in the
			 Battle of Antietam; and
			(2)recognizes the
			 dedication and commitment of the National Park Service, the Maryland Heritage
			 Areas Authority, and all others involved, for preserving the heritage and
			 promoting the rich history of the United States.
			
